Citation Nr: 0500296	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1960 
and from April 1961 to August 1978.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the claim of service connection for lung cancer, and 
declined to reopen the veteran's claim of service connection 
for COPD.   

The Board notes that, on May 5, 2004 the veteran presented 
testimony during a hearing on appeal before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A copy of the hearing 
transcript is of record.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
of service connection for lung cancer.

2.  The competent medical evidence of record does not show 
that the veteran's lung cancer was causally or etiologically 
related to his active military service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by the 
veteran's service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the RO letters, the rating decision, 
the statement of the case, and the supplemental statement of 
the case issued from 2001 to the present.  In addition, via a 
January 2002 RO letter, an April 2003 RO letter, the April 
2004 statement of the case, and the March 2004 supplemental 
statement of the case, the veteran was provided with specific 
information concerning changes in the law and regulations per 
the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, and 
did so on May 5, 2004.  As no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing service 
connection.  He has, by information letters, a rating 
decision, a statement of the case, and a supplemental 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, including malignant tumors, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran claims his lung cancer was 
the result of his active service.  However, there is no 
competent medical evidence in the veteran's file which 
establishes a link between his lung cancer and his active 
service.  The veteran's service medical records are 
completely silent as to any symptoms of or treatment for lung 
cancer while he was in service.  Additionally, the veteran's 
post-service medical records do not establish a link between 
his lung cancer and his active service.  The veteran's post-
service medical records also do not indicate that the veteran 
developed lung cancer to a compensable degree within one year 
after his discharge from service.  In fact, the veteran was 
first diagnosed with lung cancer in December 2000 almost 22 
years after he was discharged from service.  

In a VA medical examination conducted in July 2003, the 
examining physician noted that the veteran had the right 
upper lobe of his lung removed.  During the examination, the 
veteran told the examiner that he developed cancer of the 
lung in the year 2000 while was working at Rocky Flats.  The 
examiner also noted that it was in the year 2000 that the 
veteran was coincidentally found to have a right upper lobe 
opacity.  The opacity turned out to be a non-small cell, 
nonconforming cancer of the lung, which was successfully 
removed with a right upper lobe lobectomy.  

The veteran also presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge on May 5, 2004.  In 
addition to testifying that his lung cancer was related to 
his active service, the veteran testified that until he had 
his lung cancer removed, he used to have chronic bronchitis 
every year.  The veteran also testified that he used to 
smoke, but quit smoking in 1986.  

Of record is a Rockwell International medical examination 
dated in November 1978, which indicates that the veteran 
started smoking at the age of 17 and he had been a smoker for 
approximately 30 years until he quit. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for lung cancer.  The Board 
finds that there is simply no evidence which confirms the 
veteran's contentions that his lung cancer was related to his 
active service.     

The only evidence contained in the claims file which supports 
the veteran's contentions that his lung cancer was related to 
his active service are his own contentions.  However, the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  The Board does not doubt the sincerity of 
the appellant's belief in this claimed causal connection.  
The veteran is certainly competent to provide an account of 
the symptoms that he experiences and has experienced.  Hayes 
v. Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, since he is a lay 
person, he is not competent to offer an opinion requiring 
medical knowledge or expertise.  Therefore, the Board finds 
that his statements, no matter how sincere, cannot be 
utilized in lieu of competent medical evidence to prove the 
existence of an actual diagnosis, and/or to establish a 
medical nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

In conclusion, as the preponderance of the evidence is 
against the appellant's claim of service connection for lung 
cancer, the claim is denied on direct and presumptive bases.  
The application of the reasonable doubt doctrine is, 
therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for lung cancer is denied. 


REMAND


In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for COPD.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran's claim was received by the RO in 
July 2001; therefore, the regulation pertaining to new and 
material evidence in effect prior to August 29, 2001 applies.  
See 38 C.F.R. 
§§ 3.156 (as in effect prior to August 29, 2001).  However, 
the Board notes that while the veteran was provided with a 
January 2002 letter from the RO which informed the veteran of 
the VA's redefined duties to notify and assist, the letter 
addressed reopening a previously denied claim with new and 
material evidence under the new criteria effective as of 
August 29, 2001, not the old criteria effective prior to that 
date.  Subsequent correspondence with the veteran via the 
various rating decisions, statement of the case, and 
supplemental statements of the case, also did not properly 
notify the veteran of the VA's redefined duties to notify and 
assist the veteran with respect to submitting new and 
material evidence to reopen a previously denied claim.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the remaining issue on 
appeal (whether new and material evidence 
has been submitted to reopen a previously 
denied claim of entitlement to service 
connection for COPD, under the rating 
criteria effective prior to August 29, 
2001) that all notification requirements 
set forth at 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. § 3.159 (2004); as well 
as VAOPGCPREC 7-2004, are fully 
satisfied.  In particular, the RO must 
inform the claimant (1) about the 
information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of whether new and material evidence has 
been submitted to reopen a claim of 
service connection for COPD.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case , 
which sets forth the provisions, 
citations, and explanations of the 
controlling law and regulations 
pertaining to this appeal, to include 
38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


